At the time when the complainant executed the deed which she here seeks to set aside, the procuring grantee undoubtedly stood in a relation of trust and confidence to the grantor, being not only a nephew of her husband's and in a sense a member of the family, with whom her relations were intimate and affectionate, but he occupied also the position of managing agent of the farm here involved.
In the case of Waddell v. Lanier, 62 Ala. 349, it was said:
"All transactions between trustee and cestui que trust, guardian and ward, attorney and client, principal and agent, parent and child, are narrowly watched and jealously scrutinized in courts of equity. In all the variety of the relations of life, in which confidence is reposed and accepted, and dominion may be exercised by one person over another, the court will interfere and relieve against contracts or conveyances, when they would abstain from granting relief, if no particular relation existed between the parties, in which trust and confidence was reposed and accepted, and there was not an opportunity for an abuse of confidence and the exercise of undue influence. * * * The relation of principal and agent is affected by the same consideration which influences the court in dealing with transactions between persons standing in other fiduciary relations. * * * It is * * * certain that agents are not permitted to become secret vendors or purchasers of property which they are authorized to buy or sell for their principals; or, by abusing their confidence, to acquire unreasonable gifts or advantages; or * * * to deal validly with their principals in any case, except when there is the most entire good faith, and a full disclosure of all the facts and circumstances, and an absence of all undue influence, advantage, or imposition."
That statement was approved in Burke v. Taylor, 94 Ala. 530,532, 10 So. 129, 130, where it was further said:
"In all such cases, the burden rests on the party claiming under the deed, to prove satisfactorily that it is just, fair and equitable in every respect, and not on the party seeking to avoid it to establish that it is fraudulent."
The deed recites that it is made "for and in consideration of love and affection and other consideration and the further consideration of one dollar"; the "other consideration" being, according to the testimony of the grantee, Spiva, a claim by himself and sister against complainant's husband, as their legal guardian, for about $3,000 for money of theirs which they alleged he wasted.
This claim, artfully presented to the widow by Spiva, was undoubtedly the decisive factor in her inducement to make the deed. The claim was long since barred by limitations, if it ever had any valid foundation in fact. Spiva knew it was thus barred and unenforceable, and it was his duty to inform complainant of that fact when he urged it as a consideration for the grant — a duty which he did not perform.
So far as the parties to the deed are concerned, and for the purposes of this suit, the grant must therefore be regarded as a gift pure and simple.
The testimony of the witnesses was given orally in the presence of the trial court, and this court will give to its findings of fact the same weight and credence, and indulge in their favor the same presumptions, as in the case of the verdict of a jury rendered on the same facts. McSwean v. McSwean, 204 Ala. 663, 86 So. 646.
From the whole evidence the trial court may well have found the following material and decisive facts: (1) That Spiva was the trusted agent of the grantor; (2) that there was also a relation of trust and confidence growing out of family and social relationship; (3) that the grantor was an aged woman without business experience or knowledge, and that her mental faculties and will power were greatly weakened by a chronic disease, a form of epilepsy; (4) that, by reason of those conditions, she was an easy prey to artful suggestion and persuasion on the part of Spiva; and (5) that, under those conditions, his will dominated hers, and she executed the deed as a result of his influence and domination, unduly exercised, and contrary to her own inclinations and desires and interests.
We do not overlook the force of the principle, several times applied by this court, that long acquiescence by the grantor without complaint, though not operative as laches, may be strongly persuasive of the validity of the transaction. Frederick v. Hartley, 202 Ala. 43, 79 So. 381; Adair v. Craig, 135 Ala. 335, 33 So. 902. Such acquiescence is, however, an indecisive circumstance, and its force in the instant case is much weakened in view of the facts that the relationship of trust and confidence continued for ten years or more; that the grantor's mental and physical condition grew progressively weaker; that she was never informed of the invalidity of the inducement that contributed to her persuasion by Spiva; and that the grantor's possession and use of the premises were never disturbed or threatened by the operation of the conveyance.
Upon those considerations the trial court *Page 539 
may have reasonably refused to accord to complainant's delay any decisive effect in overcoming the general equity of the case. Much depended upon the credibility of the testimony, particularly of the respondent Spiva, upon whom rested the burden of proof, and we cannot say that the finding of the trial court is clearly wrong as opposed to the great weight of the evidence.
Much stress is laid by appellants on the fact — testified to only by Spiva — that complainant's own attorney came to her home on the occasion in question and drew up the deed which she executed. But it does not appear that he had any private consultation with complainant, nor indeed that he was in any real sense her confidential adviser. He was not informed as to the nature of the consideration operating upon complainant's mind, nor as to the weakened condition of her faculties. He was simply instructed in Spiva's presence as to the terms of the deed which he was to prepare, and, so far as appears, his service and usefulness ended there. We think that it cannot be fairly urged, on the testimony in the record, that complainant had the benefit of confidential advice from her attorney as to the merit, fairness, or business policy of her proposed conveyance to Spiva.
The trial court evidently discredited some of the most material testimony of Spiva, and in view of his pecuniary interest, and of several rather pointed contradictions in his testimony, as developed by complainant's counsel on cross-examination, we cannot say that the court erred in its estimate of his testimony.
In suits for relief on the ground of undue influence, neither limitations nor laches can begin to operate against the injured complainant so long as the undue influence itself continues. On the evidence before the trial court we cannot say that it clearly erred in holding that Spiva's influence continued to operate upon complainant's mind and will down to the time of her repudiation of the deed in 1920, or at least till within a short time before; and hence we cannot impute error to the rejection of the defenses of limitations and laches in this case.
Other features of the evidence are argued by counsel for appellants, which have had our full consideration; but, as their weight does not suffice to overturn the conclusions of the trial court, we refrain from specific comment.
On the whole case we are constrained to affirm the decree granting relief to the complainant, and our judgment will be entered accordingly.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.